Exhibit 23.1 Consent of Independent Registered Public Accounting Firm To the Savings Plan Committee Wyeth Union Savings Plan: We consent to the incorporation by reference in the Registration Statement on FormS-8 dated October 16, 2009 (File No.333-162521) of our report dated June 26, 2014, relating to the statements of net assets available for plan benefits of the Wyeth Union Savings Plan as of December31, 2013 and 2012, and the related statements of changes in net assets available for plan benefits for each of the years then ended, and the related supplemental ScheduleH, Line4i - Schedule of Assets (Held at End of Year) as of December31, 2013 and ScheduleH, Line4j - Schedule of Reportable Transactions for the Year Ended December31, 2013, which report appears in the December31, 2013 annual report on Form11-K of the Wyeth Union Savings Plan. /s/ KPMG LLP Memphis, Tennessee June26, 2014 17
